


Exhibit 10.11

 

Comfort Systems USA, Inc.

Executive Severance Policy

 

I. PURPOSE

 

The purpose of this Policy is to establish a severance program for senior level
executives of Comfort Systems USA, Inc. (the “Company”) that recognizes (i) the
relatively more difficult employment transition that occurs upon the termination
of employment of higher paid individuals; and (ii) that senior level executive
employees serve at the pleasure of the Company and are employed “at will” —
meaning that the Company may terminate the employment relationship at any time
for any reason (or no reason) without liability to the employee.

 

II. SCOPE

 

This Policy covers the following employees of the Company: (i) Chief Executive
Officer; (ii) President; (iii) Chief Financial Officer; (iv) Chief Operating
Officer; (v) Chief Accounting Officer; (vi) Chief Legal Officer or General
Counsel; (vii) any Executive Vice President; or (viii) any employee who has ever
been deemed a Section 16 officer for SEC reporting purposes; and such other
employees as may be designated by the Compensation Committee (“Compensation
Committee”) of the Board of Directors of the Company (each, a “Covered
Executive”), and shall be applicable in the event that the Covered Executive’s
employment is terminated by the Company other than for cause (a “Termination”).

 

No benefits described in this policy will be payable or made available to a
Covered Executive until such Covered Executive (or, in the event of death, a
representative of the Covered Executive’s heirs) executes a full and complete
waiver and release of claims in a form acceptable to the Company.  The Company
and Covered Executive are sometimes referred to herein collectively as the
“Parties”.

 

III. ADMINISTRATION

 

The administration of this Policy is the responsibility of the Compensation
Committee, which has final and binding authority to administer the plan in its
discretion and in accordance with its stated terms. The Compensation Committee
may delegate any administrative duties, including without limitation, duties
with respect to the processing, review, investigation and approval and payment
of severance benefits hereunder, to designated individuals or committees.

 

IV.  SEVERANCE PAY

 

In the event of the Termination of the Covered Executive, other than by reason
of death or disability, the Covered Executive will receive a lump sum payment
(the “Separation Allowance Benefits”) equal to (i) the sum of the Covered
Executive’s current base salary plus Bonus (“Bonus” being the average of the
prior three years’ bonuses paid to Employee or the current annual incentive
bonus payable determined following completion of the annual bonus period
pursuant to the goals and objectives established for such bonus, whichever is
greater) times (ii) the applicable multiplier set forth below:

 

(a)                                  Two times (2X), if the Covered Executive is
the Chief Executive Officer or President of the Company;

 

(b)                                 One and one-half times (1.5X), if the
Covered Executive is the Chief Financial Officer, the Chief Operating Officer,
or an Executive Vice President of the Company;

 

(c)                                  One Times (1X), if the Covered Executive is
the Chief Accounting Officer, Chief Legal Officer or General Counsel of the
Company; and

 

--------------------------------------------------------------------------------


 

(d)                                 One-half times (.5X), if the Covered
Executive is not named in Subparts IV.(a), IV.(b), IV.(c) above, and not
otherwise designated by the Compensation Committee as entitled to severance
based on a different multiplier.

 

In the event of a termination of the Covered Executive by reason of death or
disability, the Covered Executive will receive a lump sum payment equal to one
times (1X) the Covered Executive’s current base salary, reduced by the amount,
if any, of benefits payable under any life or disability insurance policies to
the extent such policies are procured and paid for by the Company.  A Covered
Executive’s Termination will be treated as occurring by reason of disability if
it results from the Covered Executive’s having been absent from full-time duties
for four (4) consecutive months and being unable to resume full-time duties
after thirty (30) days notice, or from an impairment of the health of the
Covered Executive that makes the continued performance of duties hazardous to
the physical or mental health of the Covered Executive, as determined by a
qualified doctor with the concurrence of a qualified doctor selected by the
Company and reasonably acceptable to the Covered Executive’s doctor.

 

V. BENEFITS CONTINUATION

 

Health Insurance and Welfare Benefits

 

In the event of Termination of a Covered Executive, the Covered Executive and
his or her eligible dependents covered by the Company’s health and dental plans
at the time of Termination may elect to continue his or her health and dental
coverage pursuant and subject to the requirements of the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”).  If the Covered Executive or an
eligible dependent elects to continue his or her coverage pursuant to COBRA, the
Company shall (except in the case of a Termination by reason of death or
disability) reimburse the Covered Executive for premiums charged for COBRA
coverage for up to 12 months following the date of Termination (the “Severance
Period”).  However, in no event will the Company reimburse the Covered Executive
if the Covered Executive or his or her eligible dependents cease to be eligible
for continued coverage under COBRA or become eligible to participate in another
employee benefit plan providing health benefits.

 

Participation in any other Company benefits ends on the last day of active
employment, including the Covered Executive’s participation in any of the
following, to the extent applicable: life insurance, accidental death and
dismemberment insurance, business travel accident insurance, short-term and
long-term disability insurance, payment for vehicle leases, payment of club
dues, payment of relocation expenses, and payment of credit card fees.

 

Information regarding conversion privileges or portability of any of the
foregoing benefits will be communicated at the time of separation.

 

Vacation

 

No additional vacation will be earned during the Severance Period.

 

Long-Term Incentive Plans

 

In the event of the Covered Executive’s Termination, the terms of the Company’s
equity incentive plans and the specific provisions of any award agreement
related thereto shall govern awards granted to the Covered Executive.

 

Other Provisions

 

In addition to salary and benefit continuations as provided above, outplacement
services will be made available (except in the case of the Covered Employee’s
disability) at the Company’s expense, not to exceed $50,000.

 

2

--------------------------------------------------------------------------------


 

VI. TIMING OF PAYMENTS

 

The Separation Allowance Benefits shall be paid in a lump sum as soon as
practicable after the Covered Executive signs and returns the release form
required in Section II above, or, in the case of an amount determiend with
reference to the annual bonus for the year of termination, as soon as
practicable after such bonus is determined, if later.   Notwithstanding the
foregoing, if at the time of the Covered Executive’s separation from service
with the Company the Covered Executive is a “specified employee,” as defined
below, any and all amounts payable under this Agreement in connection with such
separation from service that constitute deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
as determined by the Company in its reasonable discretion, and that would (but
for this sentence) be payable to the Covered Executive within the six months
immediately following the date of such separation from service, shall instead be
paid on the date that follows the date of such separation from service by six
months (or, if earlier, the date of the Covered Executive’s death).  For
purposes of the preceding sentence, “separation from service” shall be
determined in a manner consistent with subsection (a)(2)(A)(i) of Section 409A
and the term “specified employee” shall mean an individual determined by the
Company to be a specified employee as defined in subsection (a)(2)(B)(i) of
Section 409A.

 

VII. NO DUPLICATION OF SEVERANCE RIGHTS

 

To the extent any Covered Executive is entitled to receive benefits for
severance pursuant to statutory or regulatory requirements or an employment
contract or arrangement, the benefits hereunder, which are not intended to
duplicate such benefits, shall be reduced automatically to avoid any such
duplication. The determination of the reduction is the responsibility of the
Compensation Committee, whose decision will be final and binding on both the
Company and the Covered Executive.

 

VIII.  AMENDMENT AND TERMINATION

 

The Company reserves the right to amend or terminate this Policy in part or in
whole, with respect to any or all Covered Executives, provided that any such
action that would materially decrease the benefits to which a Covered Executive
would have been entitled under the Policy as in effect prior to such action
shall not take effect prior to 60 days following delivery of written notice to
the Covered Executive.  Any dispute or controversy arising in connection with
any such action that is not resolved within 30 days following delivery of such
written notice may be submitted for resolution in accordance with Section IX
below.

 

IX.  ARBITRATION

 

Any unresolved dispute or controversy arising under or in connection with this
Policy shall be settled exclusively by arbitration, conducted before a panel of
three (3) arbitrators in Houston, Texas, in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association (“AAA”) then in effect, provided that Covered Executive shall comply
with the Company’s grievance procedures in an effort to resolve such dispute or
controversy before resorting to arbitration, and provided further that the
Parties may agree to use arbitrators other than those provided by the AAA.  The
arbitrators shall not have the authority to add to, detract from, or modify any
provision of this Policy nor to award punitive damages to any injured party. 
The arbitrators shall have the authority to order severance compensation,
vesting of options or restricted stock (or cash compensation in lieu of vesting
of options or restricted stock), reimbursement of costs, including those
incurred to enforce this Policy, and interest thereon.  A decision by a majority
of the arbitration panel shall be final and binding.  Judgment may be entered on
the arbitrators’ award in any court having jurisdiction.  The direct expense of
any arbitration proceeding shall be borne by the Company.

 

3

--------------------------------------------------------------------------------
